Citation Nr: 9925134	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-05 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a stomach disorder 
to include ulcer disease secondary to the service-
connected lumbosacral strain.

2. Entitlement to an increased disability evaluation for 
lumbosacral strain with lumbar laminectomy L4-L5 with 
decompression, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant served on active duty from April 1971 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in September 1997, by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The record reflects that in August 1999, the appellant 
submitted a request for a video-conference hearing at the RO 
before a Member of the Board.  Accordingly, this case is 
therefore REMANDED for the following action:


1. The appellant and his representative 
should be provided an opportunity to 
submit additional evidence and/or 
argument in support of the claims on 
appeal.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2. The RO should schedule the appellant 
for a Video-Conference Hearing before 
a Member of the Board at the regional 
office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


